                  Case 8:18-cv-03019-GJH Document 33 Filed 07/18/19 Page 1 of 3



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Southern Division)



AMERICAN CHEMICAL SOCIETY ET AL.,
                                                       Case No. 8:18-cv-03019-GJH

                                   Plaintiffs,

             v.

RESEARCHGATE GMBH


                                   Defendant.


                                 LINE – COUNSEL CHANGE OF ADDRESS

             Dear Clerk:

                      PLEASE TAKE NOTICE that Jillian K. Walton, counsel for Defendant,

             ResearchGate GmbH, has the following new address and phone number:

                      Jillian K. Walton*
                      Saul Ewing Arnstein & Lehr LLP
                      One PPG Place, Suite 3010
                      Pittsburgh, PA 15222
                      Phone No. 412-209-2537
                      *Admitted in Maryland only.

                      PLEASE TAKE FURTHER NOTICE that the address and phone number for

             Toyja E. Kelley remains the same.




35582960.1
             Case 8:18-cv-03019-GJH Document 33 Filed 07/18/19 Page 2 of 3




Date: July 18, 2019                         Respectfully submitted,


                                           __ /s/ Jillian K. Walton________
                                           Jillian K. Walton* (Bar No. 20144)
                                           Saul Ewing Arnstein & Lehr LLP
                                           One PPG Place, Suite 3010
                                           Pittsburgh, PA 15222
                                           Phone No. 412-209-2537
                                           jillian.walton@saul.com
                                           *Admitted in Maryland only.

                                            /s/
                                            Toyja E. Kelley (Bar No. 26949)
                                            SAUL EWING ARNSTEIN & LEHR LLP
                                            500 E. Pratt Street, Suite 900
                                            Baltimore, MD 21202-3133
                                            410-332-8600
                                            410-332-8862 (facsimile)
                                            Toyja.kelley@saul.com

                                            Mark A. Lemley
                                            Joseph C. Gratz
                                            Allyson R. Bennett
                                            Aaron J. Benmark
                                            DURIE TANGRI LLP
                                            217 Leidesdorff Street
                                            San Francisco, CA 94111
                                            415-362-6666
                                            415-236-6300 (facsimile)
                                            mlemley@durietangri.com
                                            jgratz@durietangri.com
                                            abennett@durietangri.com
                                            abenmark@durietangri.com

                                            Attorneys for Defendant
                                            ResearchGate GmbH




                                          -2-
35582960.1
             Case 8:18-cv-03019-GJH Document 33 Filed 07/18/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that, on this 18th day of July, 2019, a copy of the foregoing

Notice of Change of Address was electronically filed and served on all counsel and parties of

record via the Court’s CM/ECF system.



                                                             /s/ Jillian K. Walton
                                                           Jillian K. Walton




                                               -3-
35582960.1
